


EXHIBIT 10.64


The table below sets forth the compensatory arrangements with the non-employee
directors of the Company:
Annual Retainer……………………
$50,000
Lead independent director………
Additional $15,000 annual retainer
Audit committee chairman……
Additional $15,000 annual retainer
Compensation committee chairman.
Additional $7,500 annual retainer
Nominating and Corporate Governance committee chairman.
Additional $7,500 annual retainer
Per in-person committee meeting
Additional $2,000
Per telephonic committee meeting
Additional $1,000
Annual Equity Compensation
equity worth $75,000 in the form of restricted stock units (100% vests upon the
earlier of the one year anniversary of the date of grant or the last business
day preceding our next annual meeting )



In addition, Heartland reimburses directors for travel expenses incurred in
connection with attending board of directors, committee and stockholder meetings
and for other Heartland business-related expenses.






